           Case 2:21-cv-00043-JM Document 3 Filed 04/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

MELVIN WILLIS                                                                     PETITIONER
Reg. #48144-044

V.                            CASE NO. 2:21-CV-43-JM-BD

BUREAU OF PRISONS                                                              RESPONDENT

                                            ORDER

       Pursuant to the Order entered today, it is considered, ordered, and adjudged that this case

is dismissed without prejudice.

       IT IS SO ORDERED this 27th day of April, 2021.



                                                    ____________________________________
                                                    UNITED STATES DISTRICT JUDGE
